Case 4:18-cr-00260-RSB-CLR Document 439 Filed 01/31/19 Page 1 of 2

,\ l ': .\ '~--
~..\-- ,.¢'1.`i\1
" ‘ ' " “.'\

UNITED STATES DISTRICT
COURT SOUTHERN DISTRICT OF
GEORGIA SAVANNAH DIVISION

 

UNITED STATES OF AMERICA )
)
v. ) CASE NO: 4:18-CR-260
)
DAVID MCCLOSKEY, et al. )
)
PROTECTIVE ORDER

 

Upon consideration of the governments Motion for a Protective Order
Governing Discovery, and because it is unopposed,1 the government’s l\/lotion is
GRANTED. Doc. 334. Accordingly, for any discovery provided in this case, such
materials must: (1) be used by counsel of record only for purposes of representing
his client in this action; (2) be maintained in a safe and secure manner by each
counsel of record; (3) not be possessed by the defendants, except in the presence of
the defendant’s counsel; and (4) not be disclosed in any form by either party in
any format outside of this action, to include disclosure on social media.

Such discovery material may be disclosed by counsel only to the
following designated persons: (1) investigative, secretarial, clerical, and
paralegal personnel; (2) independent expert Witnesses, investigators1 or advisors
retained by counsel of record in connection With this action; (3) other Witnesses

testifying to the contents of the document or material; and such other persons as

 

1 See S.D. Ga. L. Civ. R. 7.5 (failure to respond to a motion Within 14 days is construed as
non-opposition); S.D. Ga. L. Crim. R. 1.1 (Civil Rules apply in criminal cases).

2

Case 4:18-cr-OO260-RSB-CLR Document 439 Filed 01/31/19 Page 2 of 2

hereafter may be authorized by the Court upon motion of either party. Counsel of
record shall provide a copy of this Protective Order to any designated person to
whom they disclose discovery material Prior to disclosure of discovery material
to any designated person, such designated person shall agree to be subject to the

terms of the protective order.

¢_/_ . ,
so oRDEREDthiS § / 5 i/ day OfJanuary, 2019_

W/Ath//A¢'j few

HONORABLE CHRISTOPHER L. RA
UNITED STATES MAGISTRATE JU GE
SOUTHERN DISTRICT OF GEORGIA

